Case 2:21-cv-00184-RCY-DEM Document 1 Filed 04/10/21 Page 1 of 17 PageID# 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                NORFOLK DIVISION


   LAWANDA BECKETT,                                    Civil Action No. ______________________
               Plaintiff,

                                  v.

   PERDUE FARMS, INC.,                                 JURY TRIAL REQUESTED

                                                       SERVE: CT Corporation System
                                                              4701 Cox Rd., Suite 285
                                                              Glen Allen, VA, 23060-6808



                                        COMPLAINT


     COMES NOW the Plaintiff, LAWANDA BECKETT, by and through undersigned

  counsel, and moves this court for entry of judgment in her favor, and against defendant

  PERDUE FARMS, INC. (“PERDUE”) and in support of such motion, alleges and avers as

  follows:

                                       NATURE OF ACTION

     1.      Plaintiff LAWANDA BECKETT brings this cause of action under 42 U.S.C.

             §2000(e) alleging violations of rights guaranteed under Title VII of the Civil

             Rights Act of 1964, as amended, based upon sex discrimination, sexual

             harassment, and retaliation.

                                    JURISDICTION AND VENUE

     2.      Jurisdiction of this Honorable Court is invoked pursuant to 28 U.S.C. §§ 1331

             and 1343 and 42 U.S.C. § 2000e-5(f)(3).



                                              1
Case 2:21-cv-00184-RCY-DEM Document 1 Filed 04/10/21 Page 2 of 17 PageID# 2




     3.    Venue is proper within this District pursuant to 28 U.S.C. § 1391(b) and 42

           U.S.C. § 2000e-5(f)(3), as the unlawful employment practices alleged in this

           Complaint occurred in this District.

     4.    PERDUE presently, and regularly, conducts business in Accomack County,

           Virginia.

     5.    PERDUE is subject to personal jurisdiction of this Court pursuant to Va. Code

           §8.01-328.1(A)(1) & (6).

     6.    PERDUE presently, and regularly, employees over 500 employees.

     7.    The unlawful employment practices committed by PERDUE occurred in this

           judicial district, and Plaintiff would have retained her employment in this judicial

           district but for the unlawful practices of Defendant.

                                                   PARTIES

     8.    The Plaintiff, LAWANDA BECKETT, was at all times relevant a citizen and

           resident of Accomack County, Virginia.

     9.    Beckett was an employee of PERDUE within the meaning of 42 U.S.C. §2000e(f)

           at all times relevant to this action

     10.   Defendant, PERDUE is an employer within the meaning of U.S.C. § 2000e(b)

           at all times relevant to this action.

     11.   PERDUE is doing business in Accomack County, Virginia.

     12.   PERDUE is engaged in an industry affecting commerce and has had more than

           15 employees for each working day in each of the twenty or more calendar weeks

           in the current or preceding year, within the meaning of 42 U.S.C. §2000e(b).




                                                   2
Case 2:21-cv-00184-RCY-DEM Document 1 Filed 04/10/21 Page 3 of 17 PageID# 3




                                ADMINISTRATIVE HISTORY

     13.   On December 5, 2019, Plaintiff timely filed an administrative Charge of

           Discrimination with the Equal Employment Opportunity Commission

           (“EEOC”).

     14.   On January 14, 2021, the EEOC issued a Notice of Right to Sue letter.

     15.   This action is timely filed and all procedural prerequisites to suit have been met.

                                          ALLEGATIONS

     16.   Plaintiff is a Black female who was hired by Defendant on or about September

           9, 2010 to work in its Accomac, Virginia poultry processing plant.

     17.   In October 2018, while at the jobsite, Plaintiff met another Perdue Farms, Inc.

           employee, Demitchius Justice (or “Justice”) when he almost collided into her

           with a forklift, or other apparatus he was operating at the time.

     18.   Plaintiff and Justice did not work in the same department.

     19.   On a Friday evening later in October 2018, Justice sexually assaulted Plaintiff

           off-site after a group outing with other co-workers, at which Justice was the

           only male present.

     20.   Plaintiff communicated said assault to family members and friends. She also

           called 911, but did not receive assistance.

     21.   The following Monday, Plaintiff notified her supervisor, a “Jorge,” of the

           sexual assault, and asked Jorge to keep Justice away from her. In response,

           Jorge told Plaintiff that Justice’s behavior was not work-related and that she

           should keep her personal business at home.



                                              3
Case 2:21-cv-00184-RCY-DEM Document 1 Filed 04/10/21 Page 4 of 17 PageID# 4




     22.   At the jobsite, Justice told Plaintiff that if he lost his job, he would kill her and

           her family.

     23.   Approximately two or three weeks later, Justice began to come up to Plaintiff

           at work requesting to talk to her, and Plaintiff refused each time.

     24.   Justice subsequently began to intensify his pursuit of Plaintiff, hitting her on

           the buttocks at work, and calling Plaintiff on his phone and from others’

           phones asking her for a date. Plaintiff repeatedly declined.

     25.   Plaintiff reported Justice’s at-work harassment to her supervisor, a “Shelly

           Henry,” who was a new hire, with little experience. Henry told Justice not to

           come to Plaintiff’s line anymore. Justice ignored this command.

     26.   Plaintiff also waited outside of Associate Relations to speak to Emma Nock,

           Associate Relations Representative, approximately 3 times to complain about

           Justice, but she was either turned away, told that Nock was busy, or told to

           keep her personal business at home.

     27.   Thereafter, in January 2019, Justice spit on Plaintiff in the parking lot of

           Perdue Farms, Inc., in response to her repeated rejections of his romantic

           interest in her.

     28.   In response to Justice’s actions, Plaintiff petitioned for and received an

           emergency protective order.

     29.   Plaintiff reported this incident to the Emma Nock, and showed her the

           protective order so that she could understand the magnitude of the problem

           with Justice, to no avail.




                                                4
Case 2:21-cv-00184-RCY-DEM Document 1 Filed 04/10/21 Page 5 of 17 PageID# 5




     30.   Shortly thereafter, upon information and belief, Justice was terminated from

           Defendant’s employ for reasons unrelated to Plaintiff’s complaints.

     31.   Beginning in February 2019, Justice renewed his sexual advances toward

           Plaintiff, via phone calls, texts, and Facebook Messenger, requesting to be in a

           romantic relationship with her.

     32.   Plaintiff declined his advances.

     33.   Justice also would follow Plaintiff and appear at destinations to which she

           traveled, attempting to engage with her. Plaintiff repeatedly rebuffed him.

     34.   In response to Plaintiff’s rejection, Justice began to make threats toward

           Plaintiff and her family, specifically threatening to kill Plaintiff’s 19-year-old

           son. Plaintiff called 911 on approximately five different occasions in response

           to Justice’s actions.

     35.   In approximately March or April 2019, Defendant rehired Justice.

     36.   Upon learning that Justice was again employed by Defendant, Plaintiff went to

           her supervisor, John Tucker, to ask for protection at work, again notifying

           Defendant, through its employees and agents, that Justice had been harassing

           her. Upon information and belief, Mr. Tucker told Justice not to have any

           contact with Plaintiff at work, but took no further action.

     37.   Plaintiff also told Tucker about the previous sexual assault that she had

           reported to Jorge, and attempted to show Tucker harassing Facebook messages

           and texts from Justice, to which Tucker responded by telling Plaintiff to keep

           her private business at home.




                                               5
Case 2:21-cv-00184-RCY-DEM Document 1 Filed 04/10/21 Page 6 of 17 PageID# 6




     38.   From April 2019 to August 2019, Justice continued making sexual advances

           toward Plaintiff, which Plaintiff rejected. Instead of taking “no” for an answer,

           Justice sexually harassed Plaintiff at the jobsite by grabbing and touching her

           breasts and buttocks, walking up behind her and rubbing his genitals on her

           buttocks through their clothing, embracing her and pressing his body tightly

           against hers in an aggressive and threatening manner, blocking in her car with

           his car when she attempted to leave work for the day—demanding that she

           speak with him, and chasing her around the plant in order to engage her in

           discussions about his interest in a romantic relationship.

     39.   Justice also made threats of physical violence against Plaintiff at work, in

           response to her rejection of him.

     40.   From April 2019 to August 2019, Plaintiff repeatedly ran into the offices of her

           supervisors and other superiors, often in tears, to complain of Justice’s actions

           at work.

     41.   Said supervisors and managers included Kelvin Baptiste, John Tucker, “Shelly

           Henry,” “Jorge,” and Associate Relations Representative, Emma Nock.

     42.   Outside of work, Justice continued making harassing phone calls and sending

           harassing text and Facebook messages. In August 2019, Plaintiff was

           threatened by Justice in the parking lot of McDonald’s in Exmore, VA.

           Plaintiff called 911, and Justice fled the scene. Plaintiff also reported this

           incident to her supervisors, to no avail.




                                               6
Case 2:21-cv-00184-RCY-DEM Document 1 Filed 04/10/21 Page 7 of 17 PageID# 7




     43.   In response to Plaintiff’s spurning of Justice’s advances, Justice renewed his

           threats of violence against Plaintiff and her family at work. Plaintiff continued

           to report Justice’s behavior to management, and was repeatedly ignored.

     44.   Justice continued his constant and relentless verbal and physical pursuit of

           Plaintiff outside and inside the jobsite. Upon information and belief, Baptiste--

           after repeated previous reports of sexual harassment from Plaintiff against

           Justice--finally told Justice to stay away from Plaintiff in approximately late

           August 2019, after Plaintiff again complained that Justice had just hit her on

           the buttocks inside of the plant. No further action was taken by PERDUE.

     45.   Beginning in August 2019, Plaintiff also began reaching out to Justice’s

           probation officer to seek assistance. Upon information and belief, Justice

           ignored any attempts at corrective instruction by the probation officer.

     46.   On September 10, 2019 and September 11, 2019 Plaintiff also made

           approximately 5 calls to PERDUE’s corporate headquarters to complain about

           Justice’s workplace harassment. Each time that she called, Plaintiff left a

           voicemail message pleading for help. No one ever answered her calls,

           responded to her voicemail messages, or returned her calls.

     47.   Subsequently, on or about September 28, 2019, Plaintiff was in the cafeteria of

           Defendant’s plant. Justice approached Plaintiff again seeking to engage her in

           conversation, and asking her for a dollar. Plaintiff walked away from him and

           walked to the cafeteria cashier to address an issue of losing her money in the

           cafeteria vending machine. Justice approached her from behind, rubbed his




                                              7
Case 2:21-cv-00184-RCY-DEM Document 1 Filed 04/10/21 Page 8 of 17 PageID# 8




           genitalia on her buttocks, swayed from side to side, and whispered a threat into

           her ear.

     48.   Plaintiff again stepped away from Justice. After Plaintiff filled out a claim form

           regarding the lost money and went to turn it in to the cashier, Justice attempted

           to grab her hand, and Plaintiff yanked it away, striking him.

     49.   Plaintiff, as she did many times before, ran to a superior. At this time, she

           spoke to Lolita Hall, and a “Mario,” to report the incident. Plaintiff was

           excused from work.

     50.   Baptiste walked with Plaintiff out of the plant, and continued to discuss

           Justice’s harassment with Plaintiff. In this conversation, Baptiste vulgarly

           stated that judging from Justice’s actions and infatuation with Plaintiff, he,

           Baptiste, also wanted to engage in sexual relations with Plaintiff (paraphrased).

     51.   Plaintiff attempted to report Baptiste to Human Resources and to Defendant’s

           corporate office, but did not receive any return phone calls.

     52.   Three days after the cafeteria incident, Plaintiff was notified that she was

           suspended.

     53.   After being suspended, Plaintiff reminded Associate Relations/Human

           Resources representative, Emma Nock, that she had previously reported

           Justice’s harassment against her to her superiors, to no avail.

     54.   Plaintiff was ultimately terminated for the aforementioned alleged assault on

           Justice in Defendant’s cafeteria on or about September 28, 2019.

     55.   Plaintiff subsequently requested a Peer Review of her suspension and

           termination.



                                              8
Case 2:21-cv-00184-RCY-DEM Document 1 Filed 04/10/21 Page 9 of 17 PageID# 9




     56.   Defendant’s Associate Handbook specifically identifies “Peer Review” as a

           mechanism that “addresses complaints involving disciplinary actions,

           terminations, or the consistent application of Company policies.” (Perdue

           Farms Associate Handbook, April 2012).

     57.   Although Plaintiff was suspended--a disciplinary action--and terminated, she

           was denied a Peer Review, and was only allowed a “Management Review.”

     58.   This denial was in direct contrast to other employees’ requests for Peer

           Review.

     59.   During Plaintiff’s Management Review, she again recounted all of the

           workplace harassment that she had experienced at the hands of Justice. She

           also reported Baptiste’s vulgar sexually harassing statement to Emma Nock

           and Sam Rascona at her Management Review.

     60.   Plaintiff’s suspension and termination were upheld in the Management Review

           process.

     61.   Justice was retained as an employee of Perdue Farms, Inc., in contrast to

           Plaintiff, even though he had been previously been warned not to have any

           contact with Plaintiff, and in spite of the fact that she had previously reported

           his behavior to their superiors.

     62.   Baptiste received no discipline whatsoever for his sexually harassing behavior.

     63.   Upon information and belief, male supervisors and managers at PERDUE have

           carried on inappropriate sexual relationships with numerous female subordinate

           employees, against company policy. Upon information and belief, said

           supervisors and managers have been retained, and have used their positions to



                                              9
Case 2:21-cv-00184-RCY-DEM Document 1 Filed 04/10/21 Page 10 of 17 PageID# 10




            adversely affect the employment of female subordinate employees at

            PERDUE.

                                        COUNT I
                                   SEXUAL HARASSMENT

      64.   Plaintiff incorporates as if fully restated all of the foregoing and subsequent

            paragraphs.

      65.   “To demonstrate sexual harassment and/or a racially hostile work environment,

            a plaintiff must show that there is ‘(1) unwelcome conduct; (2) that is based on

            the plaintiff's sex [and/or race]; (3) which is sufficiently severe or pervasive to

            alter the plaintiff's conditions of employment and to create an abusive work

            environment; and (4) which is imputable to the employer.’ ” Mosby-Grant v.

            City of Hagerstown, 630 F.3d 326, 334 (4th Cir.2010).

      66.   Plaintiff was subjected to unwelcome, offensive, and harassing sexually

            discriminatory conduct during her employment with PERDUE, which was

            perpetrated upon her by Justice, and later, Baptiste, as enumerated above. Said

            harassment was based on her sex.

      67.   Specifically, Plaintiff was subjected to said behavior at the workplace in the

            following ways:

             a. In or about October 2018 Justice threatened to kill Plaintiff if he lost his

                 job due to her reports of his sexual assault of Plaintiff to her supervisor,

                 “Jorge.”

             b. From approximately November 2018 to January 2019, Justice harassed

                 Plaintiff at work by repeatedly coming up to her asking her to go on dates,

                 slapping her on the buttocks, embracing her against her will, grabbing her

                                               10
Case 2:21-cv-00184-RCY-DEM Document 1 Filed 04/10/21 Page 11 of 17 PageID# 11




               in response to her rejection of his advances, and sending her harassing text

               messages while both were at work.

            c. From April 2019 to August 2019, Justice sexually harassed Plaintiff at the

               jobsite by “grabbing and touching her breasts and buttocks, walking up

               behind her and rubbing his genitals on her buttocks through their clothing,

               embracing her and pressing his body tightly against hers in an aggressive

               and threatening manner, blocking in her car with his car when she

               attempted to leave work for the day—demanding that she speak with him,

               and chasing her around the plant in order to engage her in discussions

               about his interest in a romantic relationship.” (excerpted from paragraph

               38 above).

            d. From April 2019 to August 2019, Justice made threats of violence against

               Plaintiff and her family while at the jobsite, in response to Plaintiff’s

               rejection of his advances.

            e. On September 28, 2019, Justice approached Plaintiff in the plant’s

               cafeteria, asking for her a dollar, after having been told to stay away from

               Plaintiff. Plaintiff rebuffed him. Justice subsequently followed Plaintiff to

               the cafeteria cashier, rubbed himself against her, and whispered a threat

               into her ear. Approximately 30 seconds later, Justice grabbed Plaintiff’s

               arm/hand against her will.

            f. On September 28, 2019, Kelvin Baptiste, Plaintiff’s superior, stated that

               judging from Justice’s infatuation with Plaintiff, Baptiste wanted to

               engage in sexual relations with Plaintiff.



                                             11
Case 2:21-cv-00184-RCY-DEM Document 1 Filed 04/10/21 Page 12 of 17 PageID# 12




      68.   On many occasions between April 2019 and August 2019, Plaintiff notified her

            superiors of all of the above sexual harassment at the jobsite (as well as his

            conduct offsite), but Defendant and its representatives failed to adequately

            respond to her requests for intervention.

      69.   Defendant failed to address Plaintiff’s report of sexual harassment by Baptiste

            at all.

      70.   This sexually harassing and discriminatory conduct was sufficiently severe and

            pervasive so as to unreasonably interfere with Plaintiff’s mental health, work

            performance, and so as to create an intimidating, hostile and offensive working

            environment.

      71.   Plaintiff was subjected to unwanted touching, sexual advances, increasingly

            escalating threats of physical violence against her and her family, and other

            harassment, based on her sex, but Defendant failed to take adequate corrective

            actions.

      72.   PERDUE, by and through its agents or supervisors failed to adequately

            supervise, control, discipline, and/or otherwise penalize the conduct and acts of

            its employees.

      73.   As a direct and proximate result of the harassing and hostile sexual

            environment at PERDUE, Plaintiff suffered great humiliation and mental

            anguish.

                                             COUNT II
                                       SEX DISCRIMINATION

      74.   Plaintiff incorporates as if fully restated all of the foregoing and subsequent

            paragraphs.

                                               12
Case 2:21-cv-00184-RCY-DEM Document 1 Filed 04/10/21 Page 13 of 17 PageID# 13




      75.   Plaintiff and Defendant herein are employee and employer, respectively, for

            purposes of the definition set forth in 42 U.S.C. §2000e et seq.

      76.   42 U.S.C. §2000e-2(a) provides that “it shall be an unlawful employment

            practice for an an employer…to discharge any individual, or otherwise to

            discriminate against any individual with respect to his compensation, terms,

            conditions, or privileges of employment because of such individual’s…sex.”

            Defendant’s conduct was in violation of 42 U.S.C. §2000e et seq.

      77.   During the course of Plaintiff’s employment with Defendant, the Defendant, by

            and through its agents and employees, discriminated against Plaintiff in the

            terms, conditions, and privileges of employment in various ways, in substantial

            part because of her sex, in violation of Title VII of the Civil Rights Act of

            1964, 42 U.S.C. §2000e et seq.

      78.   Plaintiff was subjected to the aforementioned harassment and discrimination

            because of her sex.

      79.   The aforementioned sex discrimination created an intimidating, oppressive,

            hostile and offensive work environment which interfered with Plaintiff’s

            emotional and mental well-being.

      80.   As a result of the hostile and offensive work environment perpetrated by

            Defendant’s employees and agents, and Defendant’s failure to protect Plaintiff

            from such discrimination, Plaintiff suffered humiliation, emotional distress, and

            mental anguish.




                                              13
Case 2:21-cv-00184-RCY-DEM Document 1 Filed 04/10/21 Page 14 of 17 PageID# 14




      81.   PERDUE, by and through its agents or supervisors failed to adequately

            supervise, control, discipline, and/or otherwise penalize the conduct and acts of

            its employees.

      82.   Defendant failed to take all reasonable and necessary steps to eliminate sex

            discrimination from the workplace and to prevent it from occurring in the

            future.

      83.   Defendant terminated Plaintiff, despite repeated reports of the harassment

            perpetrated against her by Justice that led to the aforementioned cafeteria

            incident on or about September 28, 2019.

      84.   Defendant denied Plaintiff a Peer Review, even though she was entitled to one

            according to PERDUE’s own policies.

      85.   Defendant retained Justice despite his actions, both on September 28, 2019,

            and prior to that date.

      86.   Defendant employed no disciplinary action against Baptiste for his offenses

            against Plaintiff.

      87.   As a direct and proximate result of the harassing and hostile sexual

            environment at PERDUE, Plaintiff suffered great humiliation and mental

            anguish.

      88.   As a direct and proximate result of sex discrimination, Plaintiff suffered lost

            wages, and is entitled to front pay and back pay.




                                              14
Case 2:21-cv-00184-RCY-DEM Document 1 Filed 04/10/21 Page 15 of 17 PageID# 15




                                             COUNT III
                                            RETALIATION

      89.   Plaintiff incorporates as if fully restated all of the foregoing and subsequent

            paragraphs.

      90.   “To state a prima facie case of retaliation, a plaintiff must show that (1) the

            plaintiff engaged in a protected activity, such as filing a complaint with the

            EEOC; (2) the employer acted adversely against the plaintiff; and (3) the

            protected activity was causally connected to the employer's adverse action.”

            Beall v. Abbott Labs., 130 F.3d 614, 619 (4th Cir.1997).

      91.   Upon information and belief, Plaintiff was terminated as a result of her reports

            of sexual harassment leading up to the cafeteria incident on September 29,

            2019, and as a result of her reports of sexual harassment made to Associate

            Relations during her suspension period and during the Management Review

            process.

      92.   Plaintiff was terminated, while Justice was retained, and Baptiste received no

            discipline whatsoever.

      93.   Plaintiff was denied a Peer Review, against Defendant’s own stated policies.

      94.   Plaintiff believes, and based thereon alleges, that in addition to the practices

            stated above, Defendant may have engaged in other discriminatory practices

            against her which are not yet fully known. At such time as such discriminatory

            practices become known, Plaintiff will week leave of Court to amend this

            Complaint in that regard.

      95.   As a direct and proximate result of the Defendant’s willful, knowing, and

            intentional discrimination and retaliation against Plaintiff, Plaintiff has suffered

                                               15
Case 2:21-cv-00184-RCY-DEM Document 1 Filed 04/10/21 Page 16 of 17 PageID# 16




              and will continue to suffer pain, humiliation, and emotional distress. Plaintiff

              has suffered and will continue to suffer a loss of earnings and other

              employment benefits and job opportunities. Plaintiff is thereby entitled to

              general and compensatory damages in amount to be proven at trial.

      96.     Plaintiff believes, and based thereon alleges, that the Defendant’s conduct as

              described above was willful, wanton, malicious, and done in reckless disregard

              for the safety and well-being of Plaintiff. By reason thereof, Plaintiff is entitled

              to punitive or exemplary damages from the Defendant in a sum according to

              proof at trial.

                                     PRAYER FOR RELIEF

      WHEREFORE, PLAINTIFF LAWANDA BECKETT prays that this Court enter

   judgment in her favor, and against defendant PERDUE FARMS, INC., in an amount, no

   less than $300,000, which will compensate her for:

      A.       Violation of her rights under Title VII of the Civil Rights Act of 1964;

      B.       Compensatory damages including lost wages, past and future and/or

               impairment of power to earn money; emotional distress, mental anguish and

               humiliation, past and future; and

      C.       Punitive damages to punish the Defendant for its willful, wanton, oppressive,

               malicious, and/or grossly negligent conduct;

      Plaintiff further prays for:

      A. Injunctive relief consisting of an order requiring PERDUE to establish and maintain

            an anti-sexual harassment, anti-retaliation, and anti-sex discrimination training




                                                 16
Case 2:21-cv-00184-RCY-DEM Document 1 Filed 04/10/21 Page 17 of 17 PageID# 17




          program for supervisors, to be approved and an monitored by the United States

          Equal Employment Opportunity Commission;

      B. Trial by jury on all issues so triable;

      C. Attorney’s fees;

      D. Costs incurred in prosecuting this action and otherwise challenging Defendant’s

          unlawful activities;

      E. Pre-judgment and post-judgment interest;

      F. Front pay and back pay; and

      G. Any and all other relief to which she may be entitled.

                                                    Respectfully submitted,

                                                    /s/ Stephen Teague

                                                    Stephen Teague, VSB # 81006
                                                    LAW OFFICE OF STEPHEN C. TEAGUE
                                                    P.O. Box 706
                                                    Newport News, VA 23607
                                                    Telephone: (757) 317-0716
                                                    Facsimile: (757) 215-2974
                                                    E-mail: stephen@teaguelawoffice.com
                                                    Counsel for Lawanda Beckett


   Dated: April 10, 2021




                                                   17
